Citation Nr: 0835404	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joan Egdall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970. 

By rating decision dated in November 1995, the Regional 
Office (RO) denied the claim for service connection for PTSD.  
The veteran subsequently sought to reopen his claim for 
service connection for PTSD, which was denied by a September 
2003 rating action.  In April 2006, the Board upheld the 
determination of the RO.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated May 2007, granted a Joint Motion for Remand.  In 
August 2007, the Board remanded the claim to ensure due 
process.  

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A November 1995 rating decision denying service 
connection for PTSD was not appealed and is final.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the decision finding that new and material 
evidence has been submitted and the remand for additional 
development action, the Board finds that no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

In the present appeal, the last final denial of the claim for 
service connection for PTSD is the RO's November 1995 
determination.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that decision.    

The RO denied the claim for service connection for PTSD in 
November 1995 on the basis that the claim was not well 
grounded.  It was noted that a claim for service connection 
had previously been denied on the basis that there was no 
objective evidence of a life-threatening stressor, and that 
no further evidence had been submitted regarding this matter.  
In this regard, the Board notes that the service treatment 
records were negative for complaints or findings pertaining 
to a psychiatric disability.  A psychiatric evaluation on the 
separation examination in February 1970 was normal.  

The evidence of record at the time of the November 1995 
determination also included a September 1981 report of 
medical history for the National Guard.  The veteran denied 
depression, frequent trouble sleeping, loss of memory and 
nervous trouble of any sort.  An April 1985 letter from a 
private physician noted that the veteran reported 
unpredictable mood changes with episodes of meaningless 
chatter.  It was also reported that the veteran was down in 
the dumps and always worrying.  The working diagnosis was 
mild PTSD.  The veteran was referred to a counseling center.

In August 1985, the veteran stated that he had a very hard 
time in service, and asserted that he was picked on because 
of his scoliosis.  

VA outpatient treatment records disclose that the veteran was 
seen in August 1989, and complained that his stomach was 
upset.  The diagnosis was anxiety.  In November 1990, the 
veteran was referred to the mental health clinic with a 
notation that he complained of being nervous all the time.  
The veteran reported that he had been diagnosed with PTSD by 
the VA.  When seen several days later, the diagnosis was 
psychophysiological disorders.  

The veteran filed a request to reopen the claim for service 
connection for PTSD in October 2002.

The veteran was seen by a private physician in July 2001, and 
complained of anxiety.

In June 2003, the veteran submitted a PTSD questionnaire, and 
stated that "just being in Vietnam triggered PTSD."  He 
indicated that he had nightmares of Vietnam.

The veteran was afforded a VA psychiatric examination in 
August 2003.  The veteran asserted that he lived in a foxhole 
his first few days in Vietnam because his station was being 
bombed and shelled.  He claims that he saw three or four 
bodies while in Vietnam.  When asked to described his 
stressful experiences, he pointed to his initial few days of 
being in a foxhole and seeing three or four bodies, but then 
stated it was "just being there."  The diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
commented that the veteran did not have PTSD.  

The veteran was seen by a private physician in September 
2003.  He reported a history of anxiety, depression and PTSD.  
The assessments included PTSD.  

VA outpatient treatment records dated from 2003 to 2007 are 
of records.  A long history of anxiety and drug abuse was 
reported in February 2003.  The veteran reported having had 
combat exposure in Vietnam.  He was given an assessment of 
PTSD in June 2004.  

During the hearing before the undersigned in September 2008, 
the veteran testified that his stressor was that that he 
spent most of his first few days in Vietnam in a foxhole due 
to incoming fire and mortar.  He also noted he had witnessed 
some casualties.  

As noted above, the veteran's claim was denied on the basis 
that no stressor was present.  The veteran had asserted at 
that time that his stressor consisted of being picked on as a 
result of his back disability.  He currently argues that he 
was exposed to incoming fire and confined to a foxhole for 
several days as soon as he arrived in Vietnam.  

The Board notes that private and VA medical records reflect 
diagnoses of PTSD.  Thus, the additional evidence, including 
the veteran's testimony before the undersigned, relates to a 
previously unestablished fact and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for PTSD.  The Board concludes that new 
and material evidence has been submitted and, accordingly, 
the claim is reopened.



ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for PTSD.  

During the VA psychiatric examination in August 2003, the 
veteran asserted that he went to the VA clinic in Worcester, 
Massachusetts around 1971 every six months for four to five 
years.  He stated he received medication for anxiety or 
depression.  He reported he was then seen in the VA facility 
in Rochester, New York two to three times and was given 
different medication for anxiety or depression.  He then 
stated he returned to the Worcester clinic from 1989 to 1990 
and saw a psychiatrist for medication for several years.  At 
the time of the examination, he claimed he was seeing a 
private physician.  There is no indication in the record that 
the RO has attempted to obtain these records.  

Personnel records indicate that the veteran served in the 
Marines with a supply company in Vietnam.  At the hearing, 
the veteran testified that his stressor occurred around March 
to April 1969, which appears to coincide with personnel 
records indicating he was in Vietnam.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the veteran, to 
include treatment at VA facilities in 
Worcester, Massachusetts in the early 
1970's and Rochester, New York.  

2.  The RO/AMC should attempt to verify 
through official sources the veteran's 
claimed stressor of rocket and mortar 
fire occurring in March or April 1969 
(the veteran reports he first arrived in 
Red Beach on March 27, 1969) while he 
served with the 1st Marine Division, 
Supply Company, Supply Battalion, 3d FSR.  

3.  If, and only if, a stressor is 
verified following the receipt of 
additional evidence, the veteran should 
then be afforded a VA psychiatric 
examination to determine whether the 
veteran suffers from PTSD.  The examiner 
should state whether he meets the 
diagnostic criteria for PTSD, and if so, 
whether it is due to the verified in-
service trauma.  All necessary tests 
should be performed.  The rationale for 
all opinions expressed must be set forth.  
The claims folder should be made 
available to and reviewed by examiner in 
conjunction with the examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


